Citation Nr: 1144477	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating in excess of 10 percent for residuals of crush injury, left great toe.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1960 to June 1963 and from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO continued 50 percent and 10 percent disability ratings assigned to the service-connected PTSD and residuals of a crush injury to the left toe, respectively.  The RO also denied entitlement to TDIU.  The Veteran appealed the RO's January 2008 rating action to the Board. 

A hearing was held on February 18, 2010, by means of video conferencing equipment with the appellant in Manchester, New Hampshire, before the undersigned Acting Veterans Law Judge, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for a heart disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A review of the record finds that the additional substantive development, as outlined in the directives below, is necessary prior to further appellate review of the increased rating and TDIU claims on appeal.

The Veteran seeks an increased disability rating in excess of 50 percent for his PTSD.  During his hearing before the undersigned, the Veteran testified that he has continued to seek treatment and that he had problems with impulse control, maintaining personal relationships, and has not been employed since 2008.  The last VA examination, conducted in October 2008, noted that there was no evidence of impaired impulse control and that the Veteran quit his last job a few weeks ago.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

In addition, the Board has determined that a remand of the Veteran's claim for an increased disability rating for residuals of crush injury, left great toe is warranted. Specifically, to have the Veteran re-examined to determine the current severity of the above-cited service-connected disability.  VA last examined the Veteran's service-connected left great toe disability in October 2008, almost three years ago.  Further examination is thus required to obtain more contemporaneous medical findings.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ( 'Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Prior to arranging for the Veteran to undergo VA examinations, the RO should obtain and associate with the claims folder all outstanding VA medical records.  During the video conference hearing, the Veteran testified that he continued to seek treatment for his PTSD at the Littleton, New Hampshire community based outpatient clinic.  As more recent treatment records might show an increase in severity of the Veteran's PTSD, they should be secured on remand.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran's increased rating claims are inextricably intertwined with the TDIU claim.  In other words, the remanded claims may affect the claim of TDIU if higher disability ratings are granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).   In addition, the Veteran's representative explained that the Veteran has recently submitted a claim of entitlement to service connection for a heart disorder, which also affects his employability.  Thus, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain all updated VA treatment records pertaining to the Veteran from the Littleton, New Hampshire community based outpatient clinic.  All records/responses should be associated with the claims files.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  
2.  After any additional treatment records have been obtained and associated with the claims files pursuant to directive 1, schedule the Veteran for a VA psychiatric examination, with an appropriate examiner, to determine the current severity of his PTSD. The Veteran's claims files should be made available to the examiner, and the examiner is requested to review the entire claims files in conjunction with the examination.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; obsessional rituals; suicidal ideation; difficulty and adapting to stressful circumstances; spatial disorientation; depression; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

The psychiatrist must comment upon the impact of the Veteran's PTSD on his employability. 

All tests and studies deemed necessary by the examiner should be performed.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  Schedule the Veteran for a VA examination to determine the severity of his service- connected residuals of crush injury, left great toe.  The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected residuals of crush injury, left great toe.  

The examiner is requested to comment on the presence of any complete or incomplete paralysis of the left external popliteal nerve (common peroneal) and, if present, characterize it as mild, moderate, moderately severe or severe with marked muscular atrophy.  

The examiner must characterize the Veteran's residuals of a crush injury of the left great toe as a moderate, moderately severe or severe foot injury. 

The examiner must comment upon the impact of the Veteran's residuals of a crush injury of the left great toe on his employability.

4.  Thereafter, the RO should readjudicate the Veteran's increased evaluation claims, to include consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



